Per Curiam.
This is an action for false imprisonment only. Though false imprisonment includes an assault, it does net follow, e converso, that an assault and battery includes false imprisonment. They are distinct causes of action. The sixth section of the statute (sess. 36. ch. 96.) speaks only of “ actions of assault and battery, and for slanderous words,” in which the plaintiff if he recovers less than 50 dollars, can recover no more costs than damages. Actions of assault and battery, and false imprisonment, &c. are expressly excepted from the provisions of the 4th and 5th sections; and in the other sections nothing is said about those actions. They are governed, then, by the general provision of the first section of the act; and we are, therefore, of opinion, that in an action for false imprisonment only, if the plaintiff recovers damages, though less ¡than 50 dollars, he is entitled to full costs.
Motion denied.